

Exhibit 10.15




HORMEL FOODS CORPORATION


Restricted Stock Unit Agreement
Under the 2018 Incentive Compensation Plan


Hormel Foods Corporation (the “Company”), pursuant to its 2018 Incentive
Compensation Plan (the “Plan”), hereby grants an award of Restricted Stock Units
to you, the Participant named below. The terms and conditions of this Restricted
Stock Unit Award are set forth in this Agreement, consisting of this cover page
and the Restricted Stock Unit Terms and Conditions on the following pages, and
in the Plan document, a copy of which has been provided to you. Any capitalized
term that is used but not defined in this Agreement shall have the meaning
assigned to it in the Plan as it currently exists or as it is amended in the
future.




Name of Participant: _______________________
 
No. of Restricted Stock Units Granted: _______
Grant Date: __________, 20__
 
Vesting Schedule: 100% of the RSUs shall vest on the third anniversary of the
Grant Date (the “Scheduled Vesting Date”)
 
 
 



By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have received and reviewed these documents and that they set forth the entire
agreement between you and the Company regarding this Award of Restricted Stock
Units




PARTICIPANT    HORMEL FOODS CORPORATION




By: /s/ James P. Snee
Name: James P. Snee
Title: Chairman of the Board, President and CEO


Form of Restricted Stock Unit Agreement (2018 Incentive Compensation Plan)
Page 1



--------------------------------------------------------------------------------



Exhibit 10.15




HORMEL FOODS CORPORATION
2018 Incentive Compensation Plan
Restricted Stock Unit Agreement


Restricted Stock Unit Terms and Conditions


1.
Grant of Restricted Stock Units. The Company hereby confirms the grant to you,
as of the Grant Date and subject to the terms and conditions in this Agreement
and the Plan, of the number of Restricted Stock Units specified on the cover
page of this Agreement (the “Units”), subject to your execution of the Company’s
current Proprietary Information, Non-Compete, Non-Solicitation and Invention
Assignment Agreement (the “Proprietary Information Agreement”). For the
avoidance of doubt, if you have not executed the Proprietary Information
Agreement within 30 days of the Grant Date, you shall forfeit this Award in its
entirety. Each Unit that vests represents the right to receive one Share of the
Company’s common stock. Prior to their settlement or forfeiture in accordance
with the terms of this Agreement, the Units granted to you will be credited to
an account in your name maintained by the Company. This account shall be
unfunded and maintained for book-keeping purposes only, with the Units simply
representing an unfunded and unsecured contingent obligation of the Company.

2.
Vesting.

(a)    Scheduled Vesting. The Units will vest on the date specified in the
Vesting Schedule on the cover page to this Agreement, so long as your Service to
the Company does not terminate prior to the Scheduled Vesting Date for reasons
other than your death, Disability or Qualified Retirement (as defined below). As
used herein, “Qualified Retirement” means any termination of your Service, other
than for Cause, occurring at or after age 65, or at or after age 55 with fifteen
(15) years or more of continuous service to the Company and its Affiliates,
provided that you remain an active Service Provider of the Company or one of its
Affiliates through (i) the remainder of the Company’s current fiscal quarter in
which the Grant Date occurred plus (ii) the entire subsequent fiscal quarter
following the fiscal quarter in which the Grant Date occurred.
(b)    Accelerated Vesting. Notwithstanding Section 2(a), if, prior to the
Scheduled Vesting Date, you die or your Service is terminated due to your
Disability or Qualified Retirement, then the Units shall immediately vest in
full. In addition, vesting of the Units may be accelerated during the term of
the Award under the circumstances described in Sections 12(b) and 12(c) of the
Plan, and at the discretion of the Committee in accordance with Section 3(b)(2)
of the Plan.
3.
Service Requirement. Except as otherwise provided in Section 2 of this
Agreement, if you cease to be a Service Provider prior to the Scheduled Vesting
Date, you will forfeit all unvested Units.

4.
Settlement of Units; Delivery of Shares. Subject to Section 15 below, after any
Units vest pursuant to Section 2, the Company shall as soon as practicable cause
to be issued and delivered to you (or to your personal representative or estate
in the event of your death, as applicable) one Share in payment and settlement
of each vested Unit. Delivery of the Shares shall be effected by the issuance of
a stock certificate to you, by the electronic delivery of the Shares to a
brokerage account you designate, or by book-entry registration of such Shares
with the Company’s transfer agent and shall be subject to the tax withholding
provisions of Section 6 and compliance with all applicable legal requirements as
provided in Section 17(c) of the Plan, and shall be in complete satisfaction and
settlement of such vested Units. The Company will pay any original issue or
transfer taxes with respect to the issue and transfer of Shares to you pursuant
to this Agreement, and all fees and expenses incurred by it in connection
therewith. If the Units that vest include a fractional Unit, the Company shall
round the number of vested Units up to the nearest whole Unit prior to issuance
of Shares as provided herein. All Shares so issued shall be fully paid and
nonassessable. Notwithstanding the foregoing, if the ownership or issuance of
Shares to you



Form of Restricted Stock Unit Agreement (2018 Incentive Compensation Plan)
Page 2



--------------------------------------------------------------------------------



Exhibit 10.15




as provided herein is not feasible due to applicable exchange controls,
securities or tax laws or other provisions of applicable law, as determined by
the Committee in its sole discretion, you (or your permitted transferee) shall
receive in lieu of Shares cash in an amount equal to the Fair Market Value (as
of the date vesting of the Units occurs) of the Shares otherwise issuable in
settlement of the vested Units, net of any amount required to satisfy
withholding tax obligations as provided in Section 6 of this Agreement.
5.
Dividend Equivalents. If the Company pays cash dividends on its Shares while any
Units subject to this Agreement are outstanding, then on each dividend payment
date a dividend equivalent dollar amount equal to the number of Units credited
to your account pursuant to this Agreement as of the dividend record date times
the dollar amount of the cash dividend per Share shall be deemed reinvested in
additional Units as of the dividend payment date and such additional Units shall
be credited to your account. The number of additional Units so credited shall be
determined based on the Fair Market Value of a Share on the dividend payment
date. Any additional Units so credited will be subject to the same terms and
conditions, including the timing of vesting and settlement, applicable to the
underlying Units to which the dividend equivalents relate.

6.
Withholding Taxes. No Shares will be delivered to you in settlement of vested
Units unless you make arrangements acceptable to the Company for payment of any
federal, state, local or foreign withholding taxes that may be due as a result
of the delivery of Shares. You hereby authorize the Company (or any Affiliate)
to withhold from payroll or other amounts payable to you any sums required to
satisfy such withholding tax obligations, and otherwise agree to satisfy such
obligations in accordance with the provisions of Section 14 of the Plan. You
hereby further authorize the Company (or any Affiliate) to satisfy such
withholding tax obligations by having the Company withhold a number of Shares
that would otherwise be issued to you in settlement of the Units and that have a
fair market value equal to the amount of such withholding tax obligations.

7.
Transfer of Award or Units. You may not assign or transfer this Award or the
Units subject to this Award except for a transfer upon your death in accordance
with your will, or by the laws of descent and distribution. Following any such
transfer, this Award shall continue to be subject to the same terms and
conditions that were applicable to this Award immediately prior to its transfer.
Any attempted transfer in violation of this Section 7 shall be void and without
effect.

8.
No Stockholder Rights. The Units subject to this Award do not entitle you or any
permitted transferee of this Award to any of the rights of a stockholder of the
Company in connection with the grant of Units subject to this Agreement unless
and until Shares are issued to you upon settlement of the Units, meaning a
certificate evidencing such Shares has been issued, electronic delivery of such
Shares has been made to your designated brokerage account, or an appropriate
book entry in the Company's stock register has been made. No adjustments shall
be made for dividends or other rights if the applicable record date occurs
before your stock certificate has been issued, electronic delivery of your
Shares has been made to your designated brokerage account, or an appropriate
book entry in the Company’s stock register has been made, except as otherwise
described in this Agreement or the Plan.

9.
Section 409A of the Code. The award of Units as provided in this Agreement and
any issuance of Shares or payment pursuant to this Agreement are intended, to
the greatest degree possible, to be exempt from Section 409A of the Code under
the short-term deferral exception specified in Treas. Reg. § 1.409A-l(b)(4).
However, to the extent that you are, or become, eligible for a Qualified
Retirement at any time while this Award is outstanding, this Agreement shall be
interpreted and applied in a manner that complies in all respects with the
requirements of Section 409A of the Code.

10.
Governing Plan Document. This Agreement and Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.



Form of Restricted Stock Unit Agreement (2018 Incentive Compensation Plan)
Page 3



--------------------------------------------------------------------------------



Exhibit 10.15




11.
Choice of Law. This Agreement will be interpreted and enforced under the laws of
the state of Delaware (without regard to its conflicts or choice of law
principles).

12.
Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.

13.
Other Agreements. You agree that in connection with the settlement of the
Shares, you will execute such documents as may be necessary to become a party to
any stockholder, voting or similar agreements as the Company may require.

14.
Restrictive Legends. The Company may place a legend or legends on any
certificate representing Shares issued upon the settlement of this Award
summarizing transfer and other restrictions to which the Shares may be subject
under applicable securities laws, other provisions of this Agreement, or other
agreements contemplated by Section 13 of this Agreement. You agree that in order
to ensure compliance with the restrictions referred to in this Agreement, the
Company may issue appropriate “stop transfer” instructions to its transfer
agent.

15.
Compensation Recovery Policy; Cancellation and Recission.

(a)    You agree that during the period of your Service with the Company or any
of its Affiliates and for the one-year period immediately following termination
of such Service for any reason (the “Covenant Term”), you will not (i)
materially breach the Company’s Code of Ethical Business Conduct, (ii) breach
any nondisclosure or similar obligation owed to the Company or any Affiliate or
(iii) render services for any organization or engage directly or indirectly in
any business which, in the judgment of the chief executive officer of the
Company or other senior officer designated by the Committee, is or becomes
competitive with the Company, or which organization or business, or the
rendering of services to such organization or business, is or becomes otherwise
prejudicial to or in conflict with the interests of the Company.
(b)    Failure to comply with the provisions of Section 15(a) during the
Covenant Term shall cause this Award to be canceled.  If any failure to comply
with the provisions of Section 15(a) during the Covenant Term occurs within a
one year period after any Shares delivered upon vesting of the Units hereunder
shall cause such delivery to be rescinded.  The Company shall notify you in
writing of any such rescission within one year after such delivery.  Within ten
days after receiving such notice from the Company, you shall either (i) return
such Shares to the Company, or (ii) pay to the Company in cash an amount equal
to the Fair Market Value of such Shares as of the respective Vesting Date of the
underlying Units.
(c)    Additionally, this Award and any compensation associated herewith is
subject to reduction, cancellation, forfeiture or recovery by the Company or
other action pursuant to any compensation recovery policy adopted by the Board
or the Committee at any time, including in response to the requirements of
Section 10D of the Exchange Act and any implementing rules and regulations
thereunder, or as otherwise required by law. This Award may be unilaterally
amended by the Committee to comply with any such compensation recovery policy.
16.
Electronic Delivery and Acceptance. The Company may deliver any documents
related to this Award by electronic means and request your acceptance of this
Agreement by electronic means. You hereby consent to receive all applicable
documentation by electronic delivery and to participate in the Plan through an
on-line (and/or voice activated) system established and maintained by the
Company or the Company’s third-party stock plan administrator.

By signing the cover page of this Agreement or otherwise accepting this
Agreement in a manner approved by the Company, you agree to all the terms and
conditions described above and in the Plan document.


Form of Restricted Stock Unit Agreement (2018 Incentive Compensation Plan)
Page 4

